TEMPLETON GLOBAL INCOME FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for the Annual Meeting of Shareholders (the Meeting) scheduled for March 1, 2013, at 12 Noon, Eastern time. The enclosed materials discuss the proposals (the Proposals or each, a Proposal) to be voted on at the Meeting, and contain the Notice of Meeting, proxy statement and proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how you wish to vote on important issues relating to Templeton Global Income Fund (the Fund). If you specify a vote on a Proposal, your proxy will be voted as you indicate. If you specify a vote on any Proposal, but not all Proposals, your proxy will be voted as specified on each such Proposal and, on any Proposals for which no vote is specified, your proxy will be voted in accordance with the Trustees recommendations on page 1 of the proxy statement. If you simply sign, date and return the proxy card, but do not specify a vote on any Proposal, your proxy will be voted in accordance with the Trustees recommendations on page 1 of the proxy statement. We urge you to spend a few minutes reviewing the Proposals in the proxy statement. Then, please fill out and sign the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxies promptly, the Fund may be able to save money by not having to conduct additional mailings. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® / 342-5236. [THIS PAGE INTENTIONALLY LEFT BLANK] TEMPLETON GLOBAL INCOME FUND NOTICE OF 2 The Annual Meeting of Shareholders (the Meeting) of Templeton Global Income Fund (the Fund) will be held at the Funds offices, 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301 on March 1, 2013, at 12 Noon, Eastern time. During the Meeting, shareholders of the Fund will vote on the following Proposals: 1. The election of four Trustees of the Fund to hold office for the terms specified. 2. The ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Fund for the fiscal year ending August 31, 2013. 3. If properly presented, a shareholder proposal requesting the Funds Board of Trustees institute transparent procedures to avoid holding investments in companies that, in managements judgment, substantially contribute to genocide or crimes against humanity. By Order of the Board of Trustees, Robert C. Rosselot Vice President and Secretary January 4, 2013 Please sign and promptly return the proxy card or voting instruction form in the enclosed self-addressed envelope regardless of the number of shares you own. If you have any questions, call Fund Information at (800) DIAL BEN ® /342-5236. [THIS PAGE INTENTIONALLY LEFT BLANK] TEMPLETON GLOBAL INCOME FUND PROXY STATEMENT The Board of Trustees of Templeton Global Income Fund (the Fund), in connection with the Funds Annual Meeting of Shareholders (the Meeting), has requested your vote. Who is eligible to vote? Shareholders of record at the close of business on December 14, 2012, are entitled to be present and to vote at the Meeting or any adjourned Meeting. Each share of record is entitled to one vote (and a proportionate fractional vote for each fractional share) on each matter presented at the Meeting. The Notice of Meeting, the proxy statement, and the proxy card were first mailed to shareholders of record on or about January 4, 2013. On what issues am I being asked to vote? You are being asked to vote on three Proposals: 1. The election of four Trustees of the Fund; 2. The ratification of the selection of PricewaterhouseCoopers LLP (PwC) as the independent registered public accounting firm for the Fund for the fiscal year ending August 31, 2013; and 3. If properly presented, a shareholder proposal requesting the Funds Board of Trustees institute transparent procedures to avoid holding investments in companies that, in managements judgment, substantially contribute to genocide or crimes against humanity. How do the Funds Trustees recommend that I vote? The Trustees unanimously recommend that you vote FOR the election of the four nominees (Proposal 1), FOR the ratification of the selection of PwC as the independent registered public accounting firm for the Fund for the fiscal year ending August 31, 2013 (Proposal 2), and AGAINST the shareholder proposal (Proposal 3). How do I ensure that my vote is accurately recorded? You may attend the Meeting and vote in person or you may complete and return the enclosed proxy card. If you are eligible to vote by telephone or through the Internet, instructions are enclosed. Proxy cards that are properly signed, dated and received at or prior to the Meeting will be voted as specified. If you specify a vote on any of the Proposals, your proxy will be voted as you indicate. With respect to any Proposal for which you do not specify a vote, your proxy will be voted in accordance with the Trustees recommendations above. If you simply sign, date and return the proxy card, but do not specify a vote on any Proposal, your proxy will be voted in accordance with the Trustees recommendations above. May I revoke my proxy? You may revoke your proxy at any time before it is voted by forwarding a written revocation or a later-dated proxy to the Fund that is received by the Fund at or prior to the Meeting, or by attending the Meeting and voting in person. What if my shares are held in a brokerage account? If your shares are held by your broker, then in order to vote in person at the Meeting, you will need to obtain a Legal Proxy from your broker and present it to the Inspector of Election at the Meeting. Also, in order to revoke your proxy, you may need to forward your written revocation or a later-dated proxy card to your broker rather than to the Fund. May I attend the Meeting in Person? Shareholders of record at the close of business on December 14, 2012 are entitled to attend the Meeting. Eligible shareholders who intend to attend the Meeting in person will need to bring proof of share ownership as of December 14, 2012 and a valid picture identification, such as a drivers license or passport, for admission to the Meeting. Seating is very limited. Shareholders without proof of ownership and identification will not be admitted. PROPOSAL 1: ELECTION OF TRUSTEES How are nominees selected? The Board of Trustees of the Fund (the Board or the Trustees) has a Nominating Committee consisting of Edith E. Holiday (Chairperson), Frank J. Crothers and Frank A. Olson, none of whom is an interested person of the Fund as defined by the Investment Company Act of 1940, as amended (the 1940 Act). Trustees who are not interested persons of the Fund are referred to as the Independent Trustees, and Trustees who are interested persons of the Fund are referred to as the Interested Trustees. The Nominating Committee is responsible for selecting candidates to serve as Trustees and recommending such candidates (a) for selection and nomination as Independent Trustees by the incumbent Independent Trustees and the full Board; and (b) for selection and nomination as Interested Trustees by the full Board. In considering a candidates qualifications, the Nominating Committee generally considers the potential candidates educational background, business or professional experience, and reputation. In addition, the Nominating Committee has established as minimum qualifications for Board membership as an Independent Trustee: (1) that such candidate be independent from relationships with the Funds investment manager and other principal service providers both within the terms and the spirit of the statutory independence requirements specified under the 1940 Act and the rules thereunder; (2) that such candidate demonstrate an ability and willingness to make the considerable time commitment, including personal attendance at Board meetings, believed necessary to his or her function as an effective Board member; and (3) that such candidate have no continuing relationship as a director, officer or board member of any U.S. registered investment company other than those within the Franklin Templeton Investments fund complex or a closed-end business development company primarily investing in non-public entities. The Nominating Committee has not adopted any specific policy on the issue of diversity, but will take this into account, among other factors, in its consideration of new candidates to the Board. 2 When the Board has or expects to have a vacancy, the Nominating Committee receives and reviews information on individuals qualified to be recommended to the full Board as nominees for election as Trustees, including any recommendations by Qualifying Fund Shareholders (as defined below). Such individuals are evaluated based upon the criteria described above. To date, the Nominating Committee has been able to identify, and expects to continue to be able to identify, from its own resources an ample number of qualified candidates. The Nominating Committee, however, will review recommendations from Qualifying Fund Shareholders to fill vacancies on the Board if these recommendations are submitted in writing and addressed to the Nominating Committee at the Funds offices and are presented with appropriate background material concerning the candidate that demonstrates his or her ability to serve as a Trustee, including as an Independent Trustee, of the Fund. A Qualifying Fund Shareholder is a shareholder who (i) has continuously owned of record, or beneficially through a financial intermediary, shares of the Fund having a net asset value of not less than two hundred fifty thousand dollars ($250,000) during the twenty-four month period prior to submitting the recommendation; and (ii) provides a written notice to the Nominating Committee containing the following information: (a) the name and address of the Qualifying Fund Shareholder making the recommendation; (b) the number of shares of the Fund which are owned of record and beneficially by the Qualifying Fund Shareholder and the length of time that the shares have been owned by the Qualifying Fund Shareholder; (c) a description of all arrangements and understandings between the Qualifying Fund Shareholder and any other person or persons (naming such person or persons) pursuant to which the recommendation is being made; (d) the name, age, date of birth, business address and residence address of the person or persons being recommended; (e) such other information regarding each person recommended by the Qualifying Fund Shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the U.S. Securities and Exchange Commission (SEC) had the nominee been nominated by the Board; (f) whether the shareholder making the recommendation believes the person recommended would or would not be an interested person of the Fund, as defined in the 1940 Act; and (g) the written consent of each person recommended to serve as a Trustee of the Fund if so nominated and elected/appointed. The Nominating Committee may amend these procedures from time to time, including the procedures relating to the evaluation of nominees and the process for submitting recommendations to the Nominating Committee. The Board has adopted and approved a formal written charter for the Nominating Committee. A copy of the charter was included in the Funds proxy statement for its 2011 Annual Meeting of Shareholders. Who are the nominees and Trustees? The Board is divided into three classes. Each class has a term of three years. Each year, the term of office of one class expires. This year, the terms of four Trustees expire. Frank J. Crothers, Larry D. Thompson, Charles B. Johnson and Gregory E. Johnson have been nominated for three-year terms, set to expire at the 2016 Annual Meeting of Shareholders. These terms continue, however, until their successors are duly elected and qualified. All of the nominees are currently members of the Board. Among these nominees, Charles B. Johnson and Gregory E. Johnson are deemed to be Interested Trustees. The remaining nominees are deemed to be Independent Trustees. In addition, all of the current nominees and Trustees are also directors or trustees of other investment companies within the Franklin Templeton Investments fund complex. Interested Trustees of the Fund hold director and/or officer positions with Franklin Resources, Inc. (Resources) and its affiliates. Resources is a publicly owned holding company, the principal stockholders of 3 which are Charles B. Johnson and Rupert H. Johnson, Jr., who beneficially owned approximately 17.2% and 17.1%, respectively, of its outstanding shares as of August 31, 2012. The shares deemed to be beneficially owned by Charles B. Johnson include certain shares held by two private charitable foundations, of which he disclaims beneficial ownership. The shares deemed to be beneficially owned by Rupert H. Johnson, Jr. include certain shares held by a private charitable foundation or by his spouse, of which he disclaims beneficial ownership. Resources, a global investment management organization operating as Franklin Templeton Investments, is primarily engaged, through various subsidiaries, in providing investment management, share distribution, transfer agent and administrative services to a family of investment companies. Resources is a New York Stock Exchange (NYSE) listed holding company (NYSE: BEN). Charles B. Johnson, Chairman of the Board, Trustee and Vice President of the Fund, and Gregory E. Johnson, Trustee of the Fund, are father and son. Rupert H. Johnson, Jr., Vice President of the Fund, is the brother of Charles B. Johnson and the uncle of Gregory E. Johnson. There are no other family relationships among the Trustees or nominees for Trustee. Each nominee currently is available and has consented to serve if elected. If any of the nominees should become unavailable, the designated proxy holders will vote in their discretion for another person or persons who may be nominated to serve as Trustees. In addition to personal qualities, such as integrity, in considering candidates for the Fund Board, the Nominating Committee seeks to find persons of good reputation whose experience and background evidence that such person has the ability to comprehend, discuss and critically analyze materials and issues presented, in exercising judgments and reaching informed conclusions relevant to fulfillment of a Fund Trustees duties and fiduciary obligations. Information on the business activities of the nominees and other Trustees during the past five years and beyond appears below and it is believed that the specific background of each Trustee evidences such ability and is appropriate to his or her serving on the Funds Board. As indicated, Harris J. Ashton and Frank A. Olson have both served as chief executive officers of NYSE listed public corporations; Larry D. Thompson and Edith E. Holiday each have legal backgrounds, including high level legal positions with departments of the U.S. Government; David W. Niemiec and Ann Torre Bates each have been chief financial officers of major corporations; J. Michael Luttig has fifteen years of judicial experience as a Federal Appeals Court Judge; Robert E. Wade has over thirty years of experience as a practicing attorney; Constantine D. Tseretopoulos has professional and executive experience as founder and Chief of Staff of a hospital; Frank J. Crothers has served as the chief executive officer of several foreign closely held corporations; and Charles B. Johnson and Gregory E. Johnson are both high ranking executive officers of Resources. Listed below with the business activities of the nominees and Trustees are their names and years of birth, their positions and length of service with the Fund and the number of portfolios in the Franklin Templeton Investments fund complex that they oversee. 4 5 6 7 8 * We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment manager, and also may share a common underwriter. ** Charles B. Johnson and Gregory E. Johnson are interested persons of the Fund as defined by the 1940 Act. The 1940 Act limits the percentage of interested persons that can comprise a funds board of trustees. Charles B. Johnson is considered an interested person of the Fund due to his position as an officer, director and major shareholder of Resources, which is the parent company of the Funds investment manager, and his position with the Fund. Gregory E. Johnson is considered an interested person of the Fund due to his position as an officer, director and shareholder of Resources. Charles B. Johnson is the father of Gregory E. Johnson. The remaining Trustees of the Fund are Independent Trustees. The following tables provide the dollar range of the equity securities of the Fund and of all U.S. registered funds in the Franklin Templeton Investments fund complex beneficially owned by the Trustees as of December 14, 2012: 9 How often do the Trustees meet and what are they paid? The role of the Trustees is to provide general oversight of the Funds business and to ensure that the Fund is operated for the benefit of all of the Funds shareholders. The Trustees anticipate meeting at least five times during the current fiscal year to review the operations of the Fund and the Funds investment performance, and will meet more frequently as necessary. The Trustees also oversee the services furnished to the Fund by Franklin Advisers, Inc., the Funds investment manager (the Investment Manager), and various other service providers. The Funds Independent Trustees constitute the sole independent Board members of 14 investment companies in the Franklin Templeton Investments fund complex for which each Independent Trustee currently is paid a $155,000 annual retainer fee, together with a $7,000 per meeting fee for attendance at each regularly scheduled Board meeting, a portion of which fees are allocated to the Fund. To the extent held, compensation also may be paid for attendance at specially called Board meetings. The Funds Lead Independent Trustee is paid an annual supplemental retainer of $25,000 for service to such investment companies, a portion of which is allocated to the Fund. Board members who serve on the Audit Committee of the Fund and such other investment companies receive a flat fee of $3,000 per Audit Committee meeting attended in person and $2,000 per Audit Committee telephonic meeting attended, a portion of which is allocated to the Fund. The Chairman of the Audit Committee of the Fund and such other investment companies receives an additional fee of $15,000 per year, a portion of which is allocated to the Fund. Members of a committee are not separately compensated for any committee meeting held on the day of a regularly scheduled Board meeting. During the fiscal year ended August 31, 2012, there were five meetings of the Board, three meetings of the Audit Committee, and three meetings of the Nominating Committee. Each Trustee then in office attended at least 75% of the aggregate of the total number of meetings of the Board and the total number of meetings held by all committees of the Board on which the Trustee served. The Fund does not currently have a formal policy regarding Trustees attendance at the annual shareholders meeting. No Trustees attended the Funds last annual meeting held on March 2, 2012. Independent Trustees are also reimbursed for expenses incurred in connection with Board meetings. The Interested Trustees and certain officers of the Fund who are shareholders of Resources are not compensated by the Fund for their services, but may receive indirect remuneration due to their participation in management fees and other fees received by the Investment Manager and its affiliates from the funds in Franklin Templeton Investments. The Investment Manager or its affiliates pay the salaries and expenses of the officers and the Interested Trustees. No pension or retirement benefits are accrued as part of Fund expenses. The table below indicates the total fees paid to the Independent Trustees by the Fund individually and by all of the funds in the Franklin Templeton Investments fund complex. These Trustees also serve as directors or trustees of other funds in Franklin Templeton Investments, many of which hold meetings at different dates and 10 times. The Trustees and the Funds management believe that having the same individuals serving on the boards of many of the funds in Franklin Templeton Investments enhances the ability of each fund to obtain, at a relatively modest cost to each separate fund, the services of high caliber, experienced and knowledgeable Independent Trustees who can bring their experience and talents to, and effectively oversee the management of, several funds. Board members historically have followed a policy of having substantial investments in one or more of the funds in Franklin Templeton Investments, as is consistent with their individual financial goals. In February 1998, this policy was formalized through adoption of a requirement that each Board member invest one-third of the fees received for serving as a director or trustee of a Templeton fund (excluding committee fees) in shares of one or more Templeton funds (which may include the Fund) until the value of such investments equals or exceeds five times the annual retainer and regular Board meeting fees paid to such Board member. Investments in the name of family members or entities controlled by a Board member constitute fund holdings of such Board member for purposes of this policy, and a three-year phase-in period applies to such investment requirements for newly elected Board members. In implementing such policy, a Board members fund holdings existing on February 27, 1998, were valued as of such date with subsequent investments valued at cost. Who are the Executive Officers of the Fund? Officers of the Fund are appointed by the Trustees and serve at the pleasure of the Board. Listed below, for the Executive Officers, are their names, years of birth and addresses, as well as their positions and length of service with the Fund, and principal occupations during the past five years. 11 How are independent auditors selected? The Board has a standing Audit Committee currently comprised of David W. Niemiec (Chairman), Ann Torre Bates, Frank J. Crothers and Constantine D. Tseretopoulos, all of whom are Independent Trustees and considered to be independent as that term is defined by the NYSEs listing standards. The Audit Committee is responsible for the appointment, compensation and retention of the Funds independent registered public accounting firm (independent auditors), including evaluating their independence, recommending the selection of the Funds independent auditors to the full Board, and meeting with such independent auditors to consider and review matters relating to the Funds financial reports and internal auditing. Which independent auditors did the Board select? The Audit Committee and the Board have selected the firm of PricewaterhouseCoopers LLP (PwC) as the independent auditors for the Fund for the current fiscal year. PwC has examined and reported on the fiscal year-end financial statements dated August 31, 2012, and certain related SEC filings. You are being asked to ratify the Boards selection of PwC for the current fiscal year ending August 31, 2013. Services to be performed by the independent auditors include examining and reporting on the fiscal year-end financial statements of the Fund and certain related filings with the SEC. 14 The selection of PwC as the independent auditors for the Fund for the fiscal year ending August 31, 2013, was recommended by the Audit Committee and approved by the Board on October 23, 2012. PwCs reports on the financial statements of the Fund for the fiscal years for which it has served as auditors did not contain an adverse opinion or a disclaimer of opinion, nor were qualified or modified as to uncertainty, audit scope or accounting principles. The Audit Committee and the Board have been advised by PwC that neither PwC nor any of its members have any material direct or indirect financial interest in the Fund. Representatives of PwC are not expected to be present at the Meeting, but will have the opportunity to make a statement if they wish, and will be available should any matter arise requiring their presence. Audit Fees. The aggregate fees paid to PwC for professional services rendered by PwC for the audit of the Funds annual financial statements or for services that are normally provided by PwC in connection with statutory and regulatory filings or engagements were $52,473 for the fiscal year ended August 31, 2012, and $68,519 for the fiscal year ended August 31, 2011. Audit-Related Fees. There were no fees paid to PwC for assurance and related services rendered by PwC to the Fund that are reasonably related to the performance of the audit or review of the Funds financial statements and not reported under Audit Fees above for the fiscal years ended August 31, 2012, and August 31, 2011. In addition, the Audit Committee pre-approves PwCs engagement for audit-related services to be provided to the Investment Manager and certain entities controlling, controlled by, or under common control with the Investment Manager that provide ongoing services to the Fund, which engagements relate directly to the operations and financial reporting of the Fund. For the fiscal years ended August 31, 2012, and August 31, 2011, there were no fees paid to PwC for such services. Tax Fees. There were no fees paid to PwC for professional services rendered by PwC to the Fund for tax compliance, tax advice and tax planning for the fiscal years ended August 31, 2012 and August 31, 2011. In addition, the Audit Committee pre-approves PwCs engagement for tax services to be provided to the Investment Manager and certain entities controlling, controlled by, or under common control with the Investment Manager that provide ongoing services to the Fund, which engagements relate directly to the operations and financial reporting of the Fund. The fees for these services were $54,600 for the fiscal year ended August 31, 2012, and $85,000 for the fiscal year ended August 31, 2011. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and the application of local country tax laws to investments and licensing securities with local country offices. All Other Fees. The aggregate fees paid for products and services provided by PwC to the Fund, other than the services reported above, were $432 for the fiscal year ended August 31, 2012 and $505 for the fiscal year ended August 31, 2011. The services for which these fees were paid included review of materials provided to the Board in connection with the investment management contract renewal process. In addition, the Audit Committee pre-approves PwCs engagement for other services to be provided to the Investment Manager and certain entities controlling, controlled by, or under common control with the Investment 15 Manager that provide ongoing services to the Fund, which engagements relate directly to the operations and financial reporting of the Fund. The fees for these services were $152,018 for the fiscal year ended August 31, 2012, and $144,295 for the fiscal year ended August 31, 2011. The services for which these fees were paid included review of materials provided to the Board in connection with the investment management contract renewal process. Aggregate Non-Audit Fees. The aggregate fees paid to PwC for non-audit services provided by PwC to the Fund, to the Investment Manager or to any entity controlling, controlled by, or under common control with the Investment Manager that provides ongoing services to the Fund were $207,050 for the fiscal year ended August 31, 2012, and $229,800 for the fiscal year ended August 31, 2011. The aggregate non-audit fees for the fiscal year ended August 31, 2012, include the amounts shown under Tax Fees (including services provided to the Investment Manager and its control entities ($54,600)) and All Other Fees ($432) (including services provided to the Investment Manager and its control entities ($152,018)). The Audit Committee has determined that the provision of the non-audit services that were rendered to the Investment Manager and to any entities controlling, controlled by, or under common control with the Investment Manager that provide ongoing services to the Fund is compatible with maintaining PwCs independence. Audit Committee Pre-Approval Policies and Procedures. As of the date of this proxy statement, the Audit Committee has not adopted written pre-approval policies and procedures. As a result, all such services described above and provided by PwC must be directly pre-approved by the Audit Committee. Audit Committee Charter. The Board has adopted and approved a formal written charter for the Audit Committee which sets forth the Audit Committees responsibilities. A copy of the charter was included in the Funds proxy statement for its 2011 Annual Meeting of Shareholders. As required by the charter, the Audit Committee reviewed the Funds audited financial statements and met with management, as well as with PwC, the Funds independent auditors, to discuss the financial statements. Audit Committee Report. The Audit Committee received the written disclosures and the letter from PwC required by the applicable requirements of the Public Company Accounting Oversight Board regarding PwCs communications with the Audit Committee concerning independence. The Audit Committee also received the report of PwC regarding the results of their audit. In connection with the Audit Committees review of the financial statements and PwCs report, the members of the Audit Committee discussed with a representative of PwC, PwCs independence, as well as the following: PwCs responsibilities in accordance with generally accepted auditing standards; PwCs responsibilities for information prepared by management that accompanies the Funds audited financial statements and any procedures performed and the results; the initial selection of, and whether there were any changes in, significant accounting policies or their application; managements judgments and accounting estimates; whether there were any significant audit adjustments; whether there were any disagreements with management; whether there was any consultation with other accountants; whether there were any major issues discussed with management prior to PwCs retention; whether the auditors encountered any difficulties in dealing with management in performing the audit; and PwCs judgments about the quality of the Funds accounting principles. Based on its review and discussions with management and PwC, the Audit Committee did not become aware of any material misstatements or omissions in the financial statements. Accordingly, the Audit Committee 16 recommended to the Board that the audited financial statements be included in the Funds Annual Report to Shareholders for the fiscal year ended August 31, 2012, for filing with the SEC. At the Meeting, a shareholder of the Fund will ask you to vote on his proposal requesting the Board institute transparent procedures to avoid holding investments in companies that, in managements judgment, substantially contribute to genocide or crimes against humanity. THE TRUSTEES UNANIMOUSLY RECOMMEND THAT YOU VOTE AGAINST THIS PROPOSAL. What is the Shareholder Proposal? Mr. David T. Leon, 76/9 Loi Lang Suan, Ploenjit Road, Bangkok 10330, Thailand, a shareholder who claims beneficial ownership of approximately 10,000 shares of the Fund as of August 9, 2012 has submitted the following proposal: Genocide-free Investing Proposal WHEREAS We believe that : 1. Investors do not want their investments to help fund genocide. a. While reasonable people may disagree about socially responsible investing, few want their investments to help fund genocide. b. KRC Researchs 2010 study showed that 88% of respondents want their mutual funds to be genocide- free. c. Millions of investors have voted for genocide-free investing proposals similar to this one, submitted by supporters of Investors Against Genocide, despite active management opposition. d. In 2012, a genocide-free investing proposal passed decisively, 59.2% to 10.8% with 29.9% abstaining. 2. As illustrated by the example of PetroChina, current policies do not adequately support genocide-free investing because Franklin Resources and the funds it manages: a. Are large shareholders of PetroChina, reporting beneficial ownership of 1,479,642,253 shares (7% of the class outstanding) as of December 31, 2011. PetroChina, through its controlling shareholder, China National Petroleum Company, is Sudans largest business partner, thereby helping fund ongoing government-sponsored genocide and crimes against humanity. 17 b. Claim to consider social and political issues in their risk assessment of individual fund holdings, but maintained large holdings of PetroChina long after being made aware of PetroChinas connection to genocide, an inherent risk factor. c. Excused holding PetroChina by saying engagement is better than departure while providing no evidence of effective engagement. d. Made investments in PetroChina that, while legal, are inconsistent with U.S. sanctions that explicitly prohibit transactions relating to Sudans petroleum industry. 3. Individuals, through ownership of shares of Franklin and Templeton funds, may inadvertently invest in companies that help support genocide because of investment decisions made on the funds behalf by Franklin Resources. With no policy to prevent these problem investments, Franklin and Templeton funds may at any time add or increase holdings in problem companies. 4. No sound reasons prevent the funds from having a genocide-free investing policy because: a. Ample alternative investments exist. b. Avoiding problem companies need not have a significant effect on investment performance, as shown in Gary Brinsons classic asset allocation study. c. Appropriate disclosure can address any legal concerns regarding the exclusion of problem companies. d. Management can easily obtain independent assessments to identify companies that are connected to genocide. e. Other large financial firms such as T. Rowe Price and TIAA-CREF have avoided investments connected to genocide by divesting problem companies such as PetroChina. 5. Investor action can influence foreign governments, as in South Africa. Similar action on Talisman Energy helped end the conflict in South Sudan. RESOLVED Shareholders request that the Board institute transparent procedures to avoid holding investments in companies that, in managements judgment, substantially contribute to genocide or crimes against humanity, the most egregious violations of human rights. Such procedures may include time-limited engagement with problem companies if management believes that their behavior can be changed. What is the Recommendation of the Trustees? THE BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS THAT YOU VOTE AGAINST THIS PROPOSAL. Why do the Trustees Unanimously Recommend a Vote Against this Proposal? 1. Our approach to effecting change differs from that expressed in the Proposal . The conditions in the Darfur region of Sudan are deplorable, and the Board and the Investment Manager support efforts toward positive and meaningful reform there. The Board and the Investment Manager also 18 recognize and are respectful of the fact that there are many different perspectives and opinions on the best way to approach this and similar issues. In the Investment Managers 25 years of experience investing in emerging markets, it has seen that fostering economic and business development through investment can often help in achieving reforms. 2. The Board believes that the Investment Managers approach is preferable to the approach recommended by the Shareholder Proposal. The Investment Manager considers these issues on a company-by-company basis as part of the investment management process. The Investment Manager takes into consideration all material factors in assessing the merits of an investment, including human rights issues, and seeks to achieve the best investment results for the Fund consistent with the Funds stated investment goals and policies. Our public statement regarding investment in PetroChina, which is reproduced below from the Franklin Templeton Investments website, provides an example of the considerations implemented by the Investment Manager: Franklin Templeton Investments: Statement on PetroChina Currently, several groups that are trying to effect change in the Darfur region of Sudan are asking individual investors and asset managers such as Franklin Templeton to sell holdings of companies identified as having business ties to Sudan. Among the companies being targeted for divestment is PetroChina, which is currently a holding in several Templeton emerging markets funds. PetroChina, which has stated that they do not conduct business in Sudan itself, is being targeted because its parent company, CNPC, has business interests there. The conditions in the Darfur region of Sudan are deplorable, and we support efforts toward positive and meaningful reform there. We also recognize and are respectful of the fact that there are many different perspectives and opinions on the best way to approach this issue. However, identifying the best way to achieve change continues to be a matter of serious debate. Some have questioned whether divestment will prove effective in this situation. In our 25 years of experience investing in emerging markets, we have seen that fostering economic and business development through investment can often help in achieving reforms. It is important to note that the Sudan Accountability and Divestment Act of 2007 does not require divestment from any specific company. Our investment professionals will continue to actively engage company managements when they have any concerns with company management or their activities, and PetroChina is no exception to this approach of engagement. As an investment adviser, our fiduciary responsibility to our fund shareholders is to make investment decisions that are consistent with the guidelines in each funds prospectus. To achieve this, our investment teams consider all risk factors, including those related to social and political issues, when evaluating a potential holding or making other investment decisions for a given fund. 3. The Investment Manager considers human rights as part of the investment and risk management process. The Investment Manager and the Funds Board recognize that human rights, environmental, social and governance issues have the potential to affect the performance of the companies in the Funds portfolio and, therefore, should be incorporated into mainstream investment analysis and decision-making processes. Accordingly, any human rights issues that may affect a company are considered by the Investment Manager as 19 part of the investment management process. These issues are considered on a company-by-company basis. This approach is consistent with the stated investment goals and policies of the Fund. 4. The Investment Manager and the Fund comply with all applicable legal and regulatory restrictions on investments. United States law prohibits investments in companies owned or controlled by the government of Sudan. The Investment Manager is committed to complying fully with these investment sanctions and any additional investment sanctions that the United States government might enact with respect to companies doing business in Sudan or any other country. The Board and the Investment Manager do not believe that adding additional procedures limiting otherwise lawful investments and the Investment Managers ability to select the best investments for the Fund would be in the best interests of Fund shareholders. ACCORDINGLY, THE BOARD RECOMMENDS A VOTE AGAINST PROPOSAL 3. Board Role in Risk Oversight. The Board, as a whole, considers risk management issues as part of its general oversight responsibilities throughout the year at regular Board meetings, through regular reports that have been developed by management in consultation with the Board and its counsel. These reports address certain investment, valuation and compliance matters. The Board also may receive special written reports or presentations on a variety of risk issues, either upon the Boards request or upon the Investment Managers initiative. In addition, the Audit Committee of the Board meets regularly with the Investment Managers internal audit group to review reports on their examinations of functions and processes within Franklin Templeton Investments that affect the Fund. With respect to investment risk, the Board receives regular written reports describing and analyzing the investment performance of the Fund. In addition, the portfolio managers of the Fund meet regularly with the Board to discuss portfolio performance, including investment risk. To the extent that the Fund changes a particular investment strategy that could have a material impact on the Funds risk profile, the Board generally is consulted with respect to such change. To the extent that the Fund invests in certain complex securities, including derivatives, the Board receives periodic reports containing information about exposure of the Fund to such instruments. In addition, the Investment Managers investment risk personnel meet regularly with the Board to discuss a variety of issues, including the impact on the Fund of the investment in particular securities or instruments, such as derivatives. With respect to valuation, the Funds administrator provides regular written reports to the Board that enable the Board to monitor the number of fair valued securities in the Funds portfolio, the reasons for the fair valuation and the methodology used to arrive at the fair value. Such reports also include information concerning illiquid securities within the Funds portfolio. The Board also reviews dispositional analysis information on the sale of securities that require special valuation considerations such as illiquid or fair valued securities. In addition, the Funds Audit Committee reviews valuation procedures and results with the Funds independent auditors in connection with such Committees review of the results of the audit of the Funds year-end financial statements. With respect to compliance risks, the Board receives regular compliance reports prepared by the Investment Managers compliance group and meets regularly with the Funds Chief Compliance Officer (CCO) to discuss 20 compliance issues, including compliance risks. In accordance with SEC requirements, the Independent Trustees meet regularly in executive session with the CCO and the CCO prepares and presents an annual written compliance report to the Board. The Funds Board adopts compliance policies and procedures for the Fund and approves such procedures for the Funds service providers. The compliance policies and procedures are specifically designed to detect and prevent violations of the federal securities laws. The Investment Manager periodically provides an enterprise risk management presentation to the Board to describe the way in which risk is managed on a complex-wide level. The presentation covers such areas as investment risk, reputational risk, personnel risk, and business continuity risk. Board Structure. Seventy-five percent or more of the Funds Board members consist of Independent Trustees who are not deemed to be interested persons by reason of their relationship with the Funds management or otherwise as provided under the 1940 Act. While the Chairman of the Board is an interested person, the Board is also served by a Lead Independent Trustee. The Lead Independent Trustee, together with independent counsel, reviews proposed agendas for Board meetings and generally acts as a liaison with Fund management with respect to questions and issues raised by the Independent Trustees. The Lead Independent Trustee also presides at separate meetings of Independent Trustees held in advance of each scheduled Board meeting where various matters, including those being considered at such Board meeting, are discussed. It is believed such structure and activities assure that proper consideration is given at Board meetings to matters deemed important to the Fund and its shareholders. The Investment Manager. The Investment Manager of the Fund is Franklin Advisers, Inc., a California corporation with offices at One Franklin Parkway, San Mateo, California 94403-1906. Pursuant to an investment management agreement, the Investment Manager manages the investment and reinvestment of Fund assets. The Investment Manager is a wholly owned subsidiary of Resources. The Administrator. The administrator of the Fund is Franklin Templeton Services, LLC (FT Services), with offices at 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923. FT Services is an indirect, wholly owned subsidiary of Resources and an affiliate of the Investment Manager. Pursuant to an administration agreement, FT Services performs certain administrative functions for the Fund. The Transfer Agent. The transfer agent, registrar and dividend disbursement agent for the Fund is Computershare Shareowner Services, LLC (formerly BNY Mellon Shareowner Services), P.O. Box 358015, Pittsburgh, PA 15252-8015. The Custodian. The custodian for the Fund is JPMorgan Chase Bank, MetroTech Center, Brooklyn, New York 11245. Other Matters. The Funds latest audited financial statements and annual report for the fiscal year ended August 31, 2012, are available free of charge. To obtain a copy, please call (800) DIAL BEN ® /342-5236 or forward a written request to Franklin Templeton Investor Services, LLC, P.O. Box 33030, St. Petersburg, Florida 33733-8030. Principal Shareholders. As of December 14, 2012, the Fund had 133,330,036 shares outstanding and total net assets of $1,189,273,770.43. The Funds shares are listed on the NYSE (NYSE: GIM). From time to time, the 21 number of shares held in street name accounts of various securities dealers for the benefit of their clients may exceed 5% of the total shares outstanding. To the knowledge of the Funds management, as of December 14, 2012, there were no other entities holding beneficially or of record more than 5% of the Funds outstanding shares. In addition, to the knowledge of the Funds management, as of December 14, 2012, no nominee or Trustee of the Fund owned 1% or more of the outstanding shares of the Fund, and the Trustees and officers of the Fund owned, as a group, less than 1% of the outstanding shares of the Fund. Contacting the Board of Trustees. If a shareholder wishes to send a communication to the Board, such correspondence should be in writing and addressed to the Board of Trustees at the Funds offices, 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923, Attention: Secretary. The correspondence will be given to the Board for review and consideration. Solicitation of Proxies. Your vote is being solicited by the Trustees. The cost of soliciting proxies, including the fees of a proxy soliciting agent, is borne by the Fund. The Fund reimburses brokerage firms and others for their reasonable expenses in forwarding proxy material to the beneficial owners and soliciting them to execute proxies. The Fund expects that the solicitation would be primarily by mail, but also may include telephone, facsimile, electronic or other means of communication. The Fund does not reimburse Trustees and officers of the Fund, or regular employees and agents of the Investment Manager involved in the solicitation of proxies. The Fund intends to pay all costs associated with the solicitation and the Meeting. AST Fund Solutions, LLC (the Solicitor), has been engaged to assist in the solicitation of proxies, at an estimated cost of $1,500 to $10,000, including expenses. As the date of the Meeting approaches, certain Fund shareholders may receive a telephone call from a representative of the Solicitor if their votes have not yet been received. Authorization to permit the Solicitor to execute proxies may be obtained by telephonic instructions from shareholders of the Fund. Proxies that are obtained telephonically will be recorded in accordance with the procedures set forth below. The Board believes that these procedures are reasonably designed to ensure that both the identity of the shareholder casting the vote and the voting instructions of the shareholder are accurately determined. In all cases where a telephonic proxy is solicited, the Solicitor representative is required to ask for each shareholders full name and address and to confirm that the shareholder has received the proxy materials in the mail. If the shareholder is a corporation or other entity, the Solicitor representative is required to ask for the persons title and confirmation that the person is authorized to direct the voting of the shares. If the information solicited agrees with the information provided to the Solicitor, then the Solicitor may ask for the shareholders instructions on the Proposals. Although the Solicitor representative is permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, other than to read any recommendation set forth in the proxy statement. The Solicitor will record the shareholders instructions on the proxy card. Within 72 hours, the shareholder will be sent a letter or mailgram to confirm their vote and asking the shareholder to call the Solicitor immediately if their instructions are not correctly reflected in the confirmation. 22 If a shareholder wishes to participate in the Meeting, but does not wish to give a proxy by telephone, the shareholder may still submit the proxy card originally sent with the proxy statement by mail, by Internet, or by telephone instruction, or attend in person. Voting by Broker-Dealers. The Fund expects that, before the Meeting, broker-dealer firms holding shares of the Fund in street name for their customers will request voting instructions from their customers and beneficial owners. If these instructions are not received by the date specified in the broker-dealer firms proxy solicitation materials, the Fund understands that current NYSE Rules permit the broker-dealers to vote on Proposals 1 and 2 (but not Proposal 3) on behalf of their customers and beneficial owners. Certain broker-dealers may exercise discretion over shares held in their name for which no instructions are received by voting these shares in the same proportion as they vote shares for which they received instructions. Quorum. A majority of the Funds shares entitled to vote at the Meetingpresent in person or represented by proxyconstitutes a quorum at the Meeting. The shares over which broker-dealers have discretionary voting power, the shares that represent broker non-votes (i.e., shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or persons entitled to vote and (ii) the broker or nominee does not have discretionary voting power on a particular matter), and the shares whose proxies reflect an abstention on any item will all be counted as shares present and entitled to vote at the Meeting for purposes of determining whether the required quorum of shares exists. Method of Tabulation. Provided a quorum is present or represented at the Meeting, Proposal 1, the election of Trustees, requires the affirmative vote of a plurality of the Funds shares present in person or represented by proxy and voting on the Proposal at the Meeting. Each of Proposal 2 and Proposal 3 requires the affirmative vote of (i) sixty-seven percent (67%) or more of the voting securities present in person or represented by proxy at the Meeting, if the holders of more than fifty percent (50%) of the outstanding voting securities of the Fund are present or represented by proxy; or (ii) more than fifty percent (50%) of the outstanding voting securities of the Fund, whichever is less. Abstentions and broker non-votes will be treated as votes present at the Meeting, but will not be treated as votes cast. Abstentions and broker non-votes, therefore, will have no effect on Proposal 1, but may have the effect of an against vote on Proposal 2 or Proposal 3. Simultaneous Meetings. The Meeting is to be held at the same time as the annual meetings of shareholders of Templeton Emerging Markets Fund and Templeton Emerging Markets Income Fund. If any shareholder at the Meeting objects to the holding of simultaneous meetings and moves for an adjournment of the Meeting to a time promptly after the simultaneous meetings, the persons designated as proxies will vote in favor of such adjournment. Adjournment. The Chairman of the Board or an authorized officer of the Fund for the Meeting, or the holders of a majority of the shares present (in person or by proxy) and entitled to vote at the Meeting, may adjourn the Meeting from time to time. Such authority to adjourn the Meeting may be used in the event that a quorum is not present at the Meeting or, in the event that a quorum is present but sufficient votes have not been received to approve the Proposals, or for any other reason consistent with Delaware law and the Funds By-Laws, including to allow for the further solicitation of proxies. Unless otherwise instructed by a shareholder granting a proxy, the persons designated as proxies may use their discretionary authority to vote as instructed by management of the Fund on questions of adjournment and on any other proposals raised at the Meeting to the extent permitted by the SECs proxy rules, including proposals for which management of the Fund did not have timely notice, as set forth in the SECs proxy rules and the Funds proxy statement for the 2012 annual meeting. 23 Shareholder Proposals. The Fund anticipates that its 2014 Annual Meeting of Shareholders will be held on or about February 28, 2014. A shareholder who wishes to submit a proposal for consideration for inclusion in the Funds proxy statement for the 2014 Annual Meeting of Shareholders must send such written proposal to the Funds offices at 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923, Attention: Secretary, so that it is received no later than September 6, 2013 in order to be included in the Funds proxy statement and proxy card relating to that meeting and presented at the meeting. A shareholder of the Fund who has not submitted a written proposal for inclusion in the Funds proxy statement by September 6, 2013, as described above, may nonetheless present a proposal at the Funds 2014 Annual Meeting of Shareholders if such shareholder notifies the Fund in writing at the Funds offices, of such proposal not earlier than October 1, 2013 and not later than October 31, 2013. If a shareholder fails to give notice within these dates, then the matter shall not be eligible for consideration at the shareholders meeting. If, notwithstanding the effect of the foregoing notice provisions, a shareholder proposal is acted upon at the 2014 Annual Meeting of Shareholders, the persons designated as proxies for the 2014 Annual Meeting of Shareholders may exercise discretionary voting power with respect to any shareholder proposal not received by the Fund at the Funds offices by November 20, 2013. A shareholder proposal may be presented at the 2014 Annual Meeting of Shareholders only if such proposal concerns a matter that may be properly brought before the meeting under applicable federal proxy rules and state law. In addition to the requirements set forth above, a shareholder must comply with the following: 1. A shareholder intending to present a proposal must (i) be entitled to vote at the meeting; (ii) comply with the notice procedures set forth in this proxy statement and in the Funds By-Laws; and (iii) have been a shareholder of record at the time the shareholders notice was received by the Secretary of the Fund. 2. A notice regarding a nomination for the election of a Trustee shall set forth in writing (i) the name, age, business address and, if known, residence address of each nominee proposed in such notice; (ii) the principal occupation or employment of each such nominee; (iii) the number of outstanding shares of the Fund which are beneficially owned by each such nominee; and (iv) all such other information regarding each such nominee as would have been required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had each such nominee been nominated by the Trustees of the Fund. In addition, the shareholder making such nomination shall promptly provide any other information reasonably requested by the Fund. 3. A notice regarding a business proposal shall set forth in writing as to each matter: (i) a brief description of the business desired to be brought before the meeting and the reasons for conducting such business at the meeting; (ii) the name and address, as they appear on the Funds books, of the shareholder proposing such business; (iii) the number of shares of the Fund which are beneficially owned by the shareholder; (iv) any material interest of the shareholder in such business; and (v) all such other information regarding each such matter that would have been required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had each such matter been proposed by the Trustees of the Fund. Submission of a proposal by a shareholder does not guarantee that the proposal will be included in the Funds proxy statement or presented at the meeting. By Order of the Board of Trustees, Robert C. Rosselot Vice President and Secretary January 4, 2013 24 [THIS PAGE INTENTIONALLY LEFT BLANK] [THIS PAGE INTENTIONALLY LEFT BLANK] [THIS PAGE INTENTIONALLY LEFT BLANK] TLGIM PROXY 01/13 .
